Citation Nr: 1436956	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  12-03 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1976 to April 1996.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Decatur, Georgia Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for bilateral hearing loss at a noncompensable evaluation, effective July 19, 2004. During the pendency of this appeal, jurisdiction was transferred to the RO in Atlanta, Georgia.

In December 2013, the Board remanded the Veteran's increased rating claim.  The VA Appeals Management Center (AMC) continued the previous denial of the claim in a June 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In correspondence received in June 2014, the Veteran indicated that he has ringing in his ears and expected that to be considered in conjunction with his hearing loss claim.  The Board considers this a claim of entitlement to service connection for tinnitus.  As it has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board has no jurisdiction over it.  It is hereby referred to the AOJ for appropriate disposition.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Subsequent to the December 2013 Board remand, the Veteran submitted a statement dated February 4, 2014 in which he reported that he underwent an audiological evaluation on January 30, 2014 at the VA Medical Center in Tuskegee, Alabama and that he was to undergo another evaluation at that facility on February 11, 2014.  A review of the record reveals that the Veteran was afforded a VA audiological examination on February 11, 2014 at the Tuskegee VA Medical Center and a report of the examination has been associated with the claims folder.  However, a report of the January 30, 2014 audiological evaluation has not been associated with the claims folder.  Indeed, the Board notes that the most recent association of VA treatment records with the claims folder was on January 13, 2014, and the most recent VA treatment record in that group of associated records is dated March 2009.  

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate this record with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1. Request any outstanding VA treatment records pertaining to the Veteran's bilateral hearing loss disability, to include a VA audiological evaluation dated January 30, 2014 from the VA Medical Center in Tuskegee, Alabama.  All attempts to secure this evidence must be documented in the claims folder/Virtual VA and VBMS eFolders.

2. When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



